DETAILED ACTION
This Non-Final action is responsive to the application and IDS filed 8/16/2022.

In the application Claims 1-20 are pending. Claims 1 and 12 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 8-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution. Note that claim 8 may invoke a statutory double patenting rejection to the issued parent application 17/114418 when rewritten.


Priority
Acknowledgement is made to applicant’s claim for priority to parent application 17/114418, filed 12/7/2020.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2022 has been entered, and considered by the examiner.


Drawings
The Drawings filed on 8/16/2022 have been approved.


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
9.	Claims 1 and 12 are provisionally rejected and consequently the dependent claims under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1 and 12 respectively of 17/114418, herein ‘418. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach quick screen data field entry system.
Claim 1 (see claim 1 ‘418); 
Claim 12 (see claim 12 ‘418); 

Current Application

1. A content analysis system comprising: processor hardware; and memory hardware coupled to the processor hardware, the memory hardware having an analyzed content database and computer readable instructions stored thereon, the analyzed content database including a plurality of analyzed content items; and the processor hardware is configured to execute the computer readable instructions to cause the system to, generate a first text description of a first intermediate content item based on analysis of the entire contents of the first intermediate content item, generate a first reduced text description of the first intermediate content item based on analysis of the first text description; identify a first set of tags corresponding to the first text description of the first intermediate content item by applying a tag model to the first text description; generate a first analyzed content item including the first intermediate content item, the first reduced text description, and the first set of tags; add the first analyzed content item to the analyzed content database; and in response to a second analyzed content item being associated with at least one tag of the first set of tags, display a first user-selectable link corresponding to the first analyzed content item on a portion of a user interface of a user device displaying the second analyzed content item, the second analyzed content item being based on a second intermediate content item different than the first intermediate content item.

‘418 Patent

A content analysis system comprising: processor hardware; and memory hardware coupled to the processor hardware, the memory hardware having: an analyzed content database and computer readable instructions stored thereon, the analyzed content database including a plurality of analyzed content items; and the processor hardware is configured to execute the computer readable instruction to cause the system to, generate a first text description of a first intermediate content item based on analysis of the entire contents of the first intermediate content item, identify a first set of tags corresponding to the first text description of the first intermediate content item by applying a tag model to the first text description; generate a first analyzed content item including the first intermediate content item, the first reduced text description, and the first set of tags; add the first analyzed content item to the analyzed content database; and generate a first reduced text description of the first intermediate content item based on analysis of the first text description in response to a displayed content item being associated with at least one tag of the first set of tags, displaying a first user-selectable link corresponding to the first analyzed content item on a portion of a user interface of a user device displaying the displayed content item, the displayed content item being different than the first intermediate content item; and in response to a threshold interval elapsing, obtain a set of text transcripts corresponding to content items from the analyzed content database, and identify a new tag by applying an unstructured machine learning algorithm to the set of text transcripts.


The ‘418 application teaches all the underlined features and includes the additional limitation regarding threshold interval in bold. At the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted the additional elements of the ‘418 application and broaden the claim scope.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya (U.S. 9,189,525, filed Feb. 25, 2013) in view of Alex Parsh herein Parsh (NPL--QuickTube Youtube Video Summarizer, Published Aug. 31, 2020 via Chrome web store, pg. 1 (pdf)) further in view of McIntosh (U.S. 9,530,452, filed Feb. 5, 2014).
Regarding Independent claims 1 and 12, Acharya discloses A content analysis system comprising: processor hardware; and memory hardware coupled to the processor hardware, the memory hardware having:
an analyzed content database and computer readable instructions stored thereon, the analyzed content database including a plurality of analyzed content items (); and 
the processor hardware is configured to execute the computer readable instruction to cause the system to, generate a first text description of a first intermediate content item based on analysis of the entire contents of the first intermediate content item (see abstract & Fig. 1 numeral 110 & col. 5, lines 45-67, discloses generating a transcript has a first text description of a video file), 
identify a first set of tags corresponding to the first text description of the first intermediate content item by applying a tag model to the first text description (see Fig. 1 numeral 125 & col. 7, lines 5-55, discloses generating tags according to ranked words of the transcript file); 
generate a first analyzed content item including the first intermediate content item, the first reduced text description, and the first set of tags (see Fig. 1 numeral 125 & col. 7, lines 5-55, discloses generating analyzed content item that includes the transcript and tags of the determined ranked words within the transcript);
 add the first analyzed content item to the analyzed content database (see col. 9, lines 9-45, discloses wherein the video file, transcript and associated tags are stored and referenced during a user search query); and Acharya teaches generating transcripts from a video file is known but fails to disclose performing a summarization of the generated transcripts.

Parsh discloses:
generate a first reduced text description of the first intermediate content item based on analysis of the first text description (see pg. 1, discloses application of Quicktube plug-in for summarizing transcripts and or captions of any youtube video. Therefore disclosing generation of a first reduced text description of transcript data); Parsh is silent regarding generation of any user-selectable link of the transcript data.

McIntosh discloses:
in response to a displayed content item being associated with at least one tag of the first set of tags, displaying a first user-selectable link corresponding to the first analyzed content item on a portion of a user interface of a user device displaying the displayed content item, the displayed content item being different than the first intermediate content item (see col. 5, lines 53-67 & col. 6, lines 1-15, discloses generating a video preview has displayed content item that links to the full video representative of a first intermediate content item. The video preview associated with tags). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have provided summarized video transcripts associated with tags that reference sequential portions of a video. One motivation is to allow users to quickly determine the context of the video while providing faster navigation which saves time.
 
Regarding Dependent claims 3 and 14, Parsh is silent regarding generation of any user-selectable link of the transcript data. McIntosh discloses wherein the first reduced text description is a summary displayed in an icon with the first user-selectable link (see col. 5, lines 53-67 & col. 6, lines 1-15). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have provided summarized video transcripts associated with tags that reference sequential portions of a video. One motivation is to allow users to quickly determine the context of the video while providing faster navigation which saves time.

Regarding Dependent claims 4 and 15, Acharya teaches generating transcripts from a video file is known but fails to disclose performing a summarization of the generated transcripts. Parsh discloses wherein: the instruction include analyzing the first text description of the first intermediate content item to generate a first title text description; and the first title text description includes fewer terms than the first reduced text description (see pg. 1, discloses application of Quicktube plug-in for summarizing transcripts and or captions of any youtube video. Therefore disclosing generation of a first reduced text description of transcript data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have provided summarized video transcripts associated with tags that reference sequential portions of a video. One motivation is to allow users to quickly determine the context of the video while providing faster navigation which saves time.

Regarding Dependent claims 5 and 16, Acharya discloses wherein the processor hardware is further configured to execute the computer readable instructions to cause the system: store at least one content item data to a content database, the content database including a plurality of content items uploaded directly from an analyst device and a plurality of intermediate content items, and each intermediate content item including a corresponding text description (see col. 9, lines 9-45, discloses wherein the video file, transcript and associated tags are stored and referenced during a user search query).

Regarding Dependent claims 7 and 18, Acharya discloses wherein the content items of the content database include videos, audio, text, or any combinations thereof (see col. 9, lines 9-45, discloses wherein the video file, transcript and associated tags are stored and referenced during a user search query). 

7.	Claims 2, 6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya (U.S. 9,189,525, filed Feb. 25, 2013) in view of Alex Parsh herein Parsh (NPL--QuickTube Youtube Video Summarizer, Published Aug. 31, 2020 via Chrome web store, pg. 1 (pdf)) further in view of McIntosh (U.S. 9,530,452, filed Feb. 5, 2014) further in view of Mani (U.S. Pub 2015/0279390, filed Mar. 25, 2014).
Regarding Dependent claims 2 and 13, McIntosh is silent regarding any application of machine learning. Mani discloses wherein the processor hardware is further configured to execute the computer readable instructions to cause the system to: apply a machine learning algorithm trained with a training dataset including text descriptions and corresponding reduced transcripts to perform the generation of the first reduced text description (see paragraph 47, discloses application of machine learning models with training data for the generation of the summary multimedia content item). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have trained machine learning algorithms for generating summarized video content such as transcripts. One motivation is to provide an automated and improved method for summarizing a large dataset of video transcripts which improves summary accuracy and saves time.

Regarding Dependent claims 6 and 17, McIntosh is silent regarding any application of machine learning. Mani discloses wherein processor hardware is further configured to execute the computer readable instructions to cause the system to; in response to a first content item being uploaded to the content database and the first content item including audio, generate the first text description of the first content item by applying a machine learning algorithm to the audio of the first content item (see paragraph 47, discloses application of machine learning models with training data for the generation of the summary multimedia content item). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have trained machine learning algorithms for generating summarized video content such as transcripts. One motivation is to provide an automated and improved method for summarizing a large dataset of video transcripts which improves summary accuracy and saves time.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/16/2022